Registration No. 033-73244 and 811-08226 As filed with the Securities and Exchange Commission on January 7, 2016 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 56 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ Amendment No. 57 x Templeton Global Investment Trust (Exact Name of Registrant as Specified in Charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of Principal Executive Offices) (Zip Code) (954) 527-7500 (Registrant's Telephone Number, Including Area Code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and Address of Agent for Service of Process) It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on February 5, 2016 pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 [ ] 75 days after filing pursuant to paragraph (a)(2) of Rule 485 [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment This Amendment to the registration statement of the Registrant on Form N-1A (the “Amendment”) relates only to the prospectus and statement of additional information of Templeton Foreign Smaller Companies Fund of the Registrant and does not otherwise delete, amend, or supersede any other information relating to any other series of the Registrant. PART A AND PART B Post-Effective Amendment No. 52 to the Registrant’s Registration Statement on Form N-1A (“PEA 52”), relating only to the Templeton Foreign Smaller Companies Fund series of the Registrant (the “Fund”), was filed on August 27, 2015 (Accession #0000916488-15-000034) pursuant to Rule 485(a)(2). Pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933 (“1933 Act”), Post-Effective Amendment No. 53 to the Registrant’s Registration Statement on Form N-1A, relating only to the Fund, was filed on November 9, 2015 (Accession #0000916488-15-000040) for the sole purpose of designating December 9, 2015 as the new effective date for PEA 52. Pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933 (“1933 Act”), Post-Effective Amendment No. 54 to the Registrant’s Registration Statement on Form N-1A, relating only to the Fund, was filed on December 8, 2015 (Accession #0000916488-15-000053) for the sole purpose of designating January 8, 2016 as the new effective date for PEA 52.
